DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Claims 1-12 and 14-16 are pending.  Claim 13 is cancelled.  Claims 1-12 and 14-16 are amended. 
Claim Interpretation
The Examiner notes that term “infrared absorber” of the instant claims can be construed to read upon a temperature sensor as the detection of heat, which is a form of infrared radiation, would be equivalent in concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0080830 (US ‘830) and further in view of da Silva (da Silva, M.A., “Alginate and pectin composite films crosslinked with Ca 2+ ions: Effect of the plasticizer concentration,” Carbohydrate Polymers, 77, pp 736-742 (2009)).
As to Claim 1, US ‘830 discloses an infrared radiation measurement device (para. 0016,0150) which comprises of a gel of pectin which has been crosslinked with a polyvalent metal ion such as calcium (para. 0037,0043,0044,0051).  With respect to the anion group that the polyvalent metal ion is coordinated with, the Examiner notes that the claimed polymer and the prior art polymer are the same and thus the prior art would inherently possess the claimed anion group. 
However, US ‘830 fails to disclose the use of a low molecular compound having a hydrophilic group and a molecular weight of less than or equal to about 500 g/mol. 
 As to the difference, da Silva discloses the use of glycerol at a concentration of 5-10 % in a solution of crosslinked pectin using a calcium ion crosslinking agent finds the best of comprise of mechanical properties while maintaining low solubility and swelling in water (pg. 742, Conclusions). 
It would have been obvious to one of ordinary skill in the art to utilize the glycerol at 5-10 % concentration in gel composition of US ‘830 for the purposes of improving the mechanical properties of the US ‘830 film. 
As to Claim 2, the pectin is present at to 60 to 99 % by weight per volume (para. 0068) in the solution that contains 40 
However, the reference does not specifically disclose the polymer chain at greater than 50 volume % and less than 90 volume %. 
As to the difference, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the volume percent of the pectin of US ‘830 through routine experimentation for best results.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 3, the hydrophilic group in glycerol is an alcohol group. 
As to Claim 4, the hydrophilic group in glycerol is bound to a C3 alkane. 
As to Claim 5, see discussion of Claim 1.
As to Claim 6, glycerol has a molecular weight of 92 g/mol. 
As to Claim 7, see discussion of Claim 1. 

As to Claim 9, see discussion of Claim 8. 
As to Claim 10, US ‘830 fails to specifically disclose the amount of polyvalent metal ion as being 0.1 to 5 volume % of the composite. 
As to the difference, US ‘830 discloses a ratio of charged ions to charged moieties on the polymer as being 1:1000 to 3:1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the content of polyvalent metal ion to adjust crosslinking density of US ‘830 through routine experimentation for best results.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 11, US ‘830 discloses the gel can contain nanotubes (para. 0131) which confers structural stability (para.0214) i.e. a reinforcing agent.  

As to Claim 14, the US ‘830 composite is in the form of a film (para. 0252). 
As to Claim 16, US ‘830 discloses the thin film as being used as a temperature sensor (para. 0084) which the Examiner construes as being an electrical device.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Specifically, none of the prior art discloses the composite of Claim 1 used as an infrared absorber in a photoelectric device nor is there a suggestion to modify the prior art to achieve the claimed device using the infrared absorber of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 2/23/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762